Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/08/2020 and IDS filed on 12/08/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recited “a third type-one transistor in the first portion of the type-one 
active zone and having a first active-region conductively connected with an 
active-region of the first type-one transistor… a fifth type-
one transistor in the first portion of the type-one active zone”, however the claim does not recite a second type-one transistor and a fourth type-one transistor prior to reciting 
	Claim 18 recited “a third type-one transistor….a fifth-type-one transistor”, 
however the claim does not recite a second type-one transistor and a fourth type one 
transistor prior art reciting of the third type-one transistor and the fifth type-one 
transistor. Therefore it is not apparent how the third type-on transistor relate to a second type-one transistor and how the fifth type-one transistor relate to a fourth type-one transistor.
As per claims 12-17, 19, and 20 are rejected to for incorporating the above limitations into the claims by dependency.


Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record does not teach or fairly suggest the integrated 
circuit/method generating a layout having combinations of features as recited in 
.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/NHA T NGUYEN/           Primary Examiner, Art Unit 2851